 
PURCHASE AND SALE AGREEMENT
 
Dated as of July 30, 2015
 
among
 
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
 
as Originators,
 
VOLT INFORMATION SCIENCES, INC.,
 
as Servicer, and
 
VOLT FUNDING CORP.,
 
as Buyer
 
 
 

--------------------------------------------------------------------------------

 
  

CONTENTS
     
Clause
Subject Matter
Page
     
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
     
SECTION 1.1
AGREEMENT TO PURCHASE AND SELL
2
SECTION 1.2
TIMING OF PURCHASES
3
SECTION 1.3
CONSIDERATION FOR PURCHASES
4
SECTION 1.4
PURCHASE AND SALE TERMINATION DATE
4
SECTION 1.5
INTENTION OF THE PARTIES
4
SECTION 1.6
TERMINATION OF SALES UNDER EXISTING SALE AGREEMENTS
4
     
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
     
SECTION 2.1
PURCHASE REPORT
5
SECTION 2.2
CALCULATION OF PURCHASE PRICE
5
     
ARTICLE III
PAYMENT OF PURCHASE PRICE
     
SECTION 3.1
INITIAL PURCHASE PRICE PAYMENT
6
SECTION 3.2
SUBSEQUENT PURCHASE PRICE PAYMENTS
6
SECTION 3.3
LETTERS OF CREDIT
7
SECTION 3.4
SETTLEMENT AS TO SPECIFIC RECEIVABLES AND DILUTION
8
     
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
     
SECTION 4.1
CONDITIONS PRECEDENT TO INITIAL PURCHASE
9
SECTION 4.2
CERTIFICATION AS TO REPRESENTATIONS AND WARRANTIES
11
SECTION 4.3
ADDITIONAL ORIGINATORS
11
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
     
SECTION 5.1
REPRESENTATIONS AND WARRANTIES
12
SECTION 5.2
REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES BY EACH ORIGINATOR
18
     
ARTICLE VI
COVENANTS OF THE ORIGINATORS
     
SECTION 6.1
COVENANTS
18
SECTION 6.2
SEPARATENESS COVENANTS
24
     

 
-i-

--------------------------------------------------------------------------------

 
  
CONTENTS
     
Clause
Subject Matter
Page
     
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
     
SECTION 7.1
RIGHTS OF THE BUYER
25
SECTION 7.2
RESPONSIBILITIES OF THE ORIGINATORS
26
SECTION 7.3
FURTHER ACTION EVIDENCING PURCHASES
26
SECTION 7.4
APPLICATION OF COLLECTIONS
27
SECTION 7.5
PERFORMANCE OF OBLIGATIONS
27
     
ARTICLE VIII
TERMINATION EVENTS
     
SECTION 8.1
TERMINATION EVENTS
27
SECTION 8.2
REMEDIES
28
     
ARTICLE IX
INDEMNIFICATION
     
SECTION 9.1
INDEMNITIES BY ORIGINATORS
28
     
ARTICLE X
MISCELLANEOUS
     
SECTION 10.1
AMENDMENTS, ETC.
31
SECTION 10.2
NOTICES, ETC
32
SECTION 10.3
NO WAIVER; CUMULATIVE REMEDIES
32
SECTION 10.4
BINDING EFFECT; ASSIGNABILITY
32
SECTION 10.5
GOVERNING LAW
32
SECTION 10.6
COSTS, EXPENSES AND TAXES
32
SECTION 10.7
CONSENT TO JURISDICTION
33
SECTION 10.8
WAIVER OF JURY TRIAL
34
SECTION 10.9
CAPTIONS AND CROSS REFERENCES; INCORPORATION BY REFERENCE
34
SECTION 10.10
EXECUTION IN COUNTERPARTS
34
SECTION 10.11
ACKNOWLEDGMENT AND AGREEMENT
34
SECTION 10.12
NO PROCEEDING
34
SECTION 10.13
MUTUAL NEGOTIATIONS
35
SECTION 10.14
SEVERABILITY
35

  

 
-ii-

--------------------------------------------------------------------------------

 
  

CONTENTS
     
Clause
Subject Matter
Page
     

 
 
SCHEDULES
 
Schedule I
List and Location of Each Originator

Schedule II
Location of Books and Records of Originators

Schedule III
Trade Names

Schedule IV
Notice Addresses

 
EXHIBITS
 
Exhibit A
Form of Purchase Report

Exhibit B
Form of Subordinated Note

Exhibit C
Form of Joinder Agreement

 
 
 
 
 
 
 
 
 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of July 30,
2015, is entered into among the various entities listed on Schedule I hereto or
that become parties hereto from time to time pursuant to Section 4.3 hereof (the
“Originators” and each, an “Originator”), VOLT INFORMATION SCIENCES, INC., a New
York corporation  (“Volt”) as initial Servicer (as defined below), and VOLT
FUNDING CORP., a Delaware corporation (the “Buyer”).
 
BACKGROUND
 
1.           The Buyer is a special purpose corporation, all of the issued and
outstanding stock of which is owned by Volt.
 
2.           The Originators generate Receivables in the ordinary course of
their businesses.
 
3.           Currently (a) (i) P/S Partner Solutions, Ltd., a Delaware
corporation (“P/S”), sells receivables to Volt pursuant to the Receivables
Purchase and Sale Agreement dated as of May 23, 2006, (as amended restated,
supplemented or otherwise modified through the date hereof the “P/S Sale
Agreement”) between P/S and Volt, (ii) Volt Management Corp., a Delaware
corporation (“Volt Management”), sells receivables to Volt pursuant to the
Receivables Purchase and Sale Agreement dated as of April 12, 2002, (as amended
restated, supplemented or otherwise modified through the date hereof the “Volt
Management Sale Agreement”) between Volt Management and Volt and (iii) VMC
Consulting Corporation., a Delaware corporation (“VMC”), sells receivables to
Volt pursuant to the Receivables Purchase and Sale Agreement dated as of April
29, 2013, (as amended restated, supplemented or otherwise modified through the
date hereof the “VMC Sale Agreement”) between VMC and Volt and (b) Volt sells
receivables to the Buyer pursuant to the Receivables Sale and Contribution
Agreement dated as of April 12, 2002, (as amended restated, supplemented or
otherwise modified through the date hereof the “Volt Sale Agreement” and
together with the P/S Sale Agreement, the Volt Management Sale Agreement and the
VMC Sale Agreement the “Existing Sale Agreements”) between Volt and the
Buyer.  P/S, Volt Management, VMC, Volt and the Buyer wish to cease sales of
receivables under the Existing Sale Agreements.
 
4.           The Originators, in order to finance their respective businesses,
wish to sell Receivables and the Related Rights to the Buyer, and the Buyer is
willing to purchase such Receivables and the Related Rights from the
Originators, on the terms and subject to the conditions set forth herein.
 
5.           The Originators and the Buyer intend each such transaction to be a
true sale of Receivables and the Related Rights by each Originator to the Buyer,
providing the Buyer with the full benefits of ownership of the Receivables, and
the Originators and the Buyer do not intend the transactions hereunder to be
characterized as a loan from the Buyer to any Originator.
 
6.           The Buyer intends to pledge the Receivables and the Related Rights
to the Administrative Agent pursuant to the Receivables Financing Agreement (as
in effect from time to time).
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
 
DEFINITIONS
 
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in the Receivables Financing Agreement,
dated as of the date hereof (the “Receivables Financing Agreement”), among the
Buyer, as borrower, Volt, as initial servicer (in such capacity, the
“Servicer”), the Persons from time to time party thereto as Lenders and as LC
Participants, and PNC Bank, National Association (“PNC”), as Administrative
Agent and as LC Bank.  All references hereto to months are to Fiscal Months
unless otherwise expressly indicated.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.  Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.
 
 
ARTICLE I
AGREEMENT TO PURCHASE AND SELL
 
SECTION 1.1 Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:
 
(a)           each Receivable of such Originator that existed and was owing to
such Originator at the closing of such Originator’s business on the Cut-Off Date
(defined below);
 
(b)           each Receivable generated by such Originator from and including
the Cut-Off Date to but excluding the Purchase and Sale Termination Date;
 
(c)           all of such Originator’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale of which gave rise to such
Receivable;
 
(d)           all instruments and chattel paper that may evidence such
Receivable;
 
(e)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise;
 
(g)           all books and records of such Originator to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each Lock-Box and all Lock-Box
Accounts, into which any Collections or other proceeds with respect to such
Receivables may be deposited, and any related investment property acquired with
any such Collections or other proceeds (as such term is defined in the
applicable UCC); and
 
(h)           all Collections and other proceeds (as defined in the UCC) of any
of the foregoing that are or were received by such Originator on or after the
Cut-Off Date, including, without limitation, all funds which either are received
by such Originator, the Buyer, any Paying Agent, any Sub-Servicer or the
Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of any of the above Receivables or are applied to such
amounts owed by the Obligors (including, without limitation, any insurance
payments that such Originator, the Buyer, any Paying Agent, any Sub-Servicer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables).
 
All purchases hereunder shall be made without recourse, but shall be made
pursuant to, and in reliance upon, the representations, warranties and covenants
of the Originators set forth in this Agreement.  No obligation or liability to
any Obligor on any Receivable is intended to be assumed by the Buyer hereunder,
and any such assumption is expressly disclaimed.  The property, proceeds and
rights described in clauses (c) through (h) above are herein referred to as the
“Related Rights”, and the Buyer’s foregoing agreement to purchase Receivables
and Related Rights is herein called the “Purchase Facility.”
 
As used herein, “Cut-Off Date” means (a) with respect to each Originator party
hereto on the date hereof, July 30, 2015, and (b) with respect to any Originator
that first becomes a party hereto after the date hereof, the calendar day prior
to the date on which such Originator becomes a party hereto or such other date
as the Buyer and such Originator agree to in writing.
 
SECTION 1.2 Timing of Purchases.
 
(a)           Closing Date Purchases.  Effective on the Closing Date, each
Originator hereby sells to the Buyer, and the Buyer hereby purchases, such
Originator’s entire right, title and interest in, to and under (i) each
Receivable that existed and was owing to such Originator on the Cut-Off Date,
(ii) each Receivable generated by such Originator from and including the Cut-Off
Date, to and including the Closing Date, and (iii) all Related Rights with
respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Subsequent Purchases.  After the Closing Date, until the Purchase
and Sale Termination Date, each Receivable and the Related Rights generated by
each Originator hereby shall be, and hereby shall be deemed to have been, sold
by such Originator to the Buyer immediately (and without further action) upon
the creation of such Receivable.
 
SECTION 1.3 Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators in accordance with Article III.
 
SECTION 1.4 Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.
 
SECTION 1.5 Intention of the Parties.  It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting accounts or general intangibles each as
defined in the UCC, and all Related Rights be construed as a valid and perfected
sale and absolute assignment (without recourse except as provided herein) of
such Receivables and Related Rights by such Originator to the Buyer (rather than
the grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables, including without limitation any
Receivables constituting accounts or general intangibles each as defined in the
UCC, and all Related Rights is not construed to be both a valid and perfected
sale and absolute assignment of such Receivables and Related Rights, and a
conveyance of such Receivables and Related Rights, then, it is the intent of
such Originator and the Buyer that (i) this Agreement also shall be deemed to
be, and hereby is, a security agreement within the meaning of the UCC and (ii)
such Originator shall be deemed to have granted to the Buyer as of the date of
this Agreement, and such Originator hereby grants to the Buyer a security
interest in, to and under all of such Originator’s right, title and interest in
and to: (A) the Receivables and the Related Rights now existing and hereafter
created by such Originator transferred or purported to be transferred hereunder,
(B) all monies due or to become due and all amounts received with respect
thereto and (C) all books and records of such Originator to the extent related
to any of the foregoing.
 
SECTION 1.6 Termination of Sales under Existing Sale Agreements.  P/S, Volt
Management, VMC, Volt and the Buyer agree that sales under the Existing Sale
Agreements shall cease on the date of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
 
SECTION 2.1 Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:
 
(a)           Receivables purchased by the Buyer from each Originator on the
Closing Date (in the case of the Purchase Report to be delivered with respect to
the Closing Date);
 
(b)           Receivables purchased by the Buyer from each Originator during the
Fiscal Month immediately preceding such Monthly Purchase Report Date (in the
case of each subsequent Purchase Report); and
 
(c)           the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.4(a) and (b).
 
SECTION 2.2 Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator in accordance with the terms of Article III for the Receivables
and the Related Rights that are purchased hereunder from such Originator shall
be determined in accordance with the following formula:
 
 
PP
=
OB x FMVD

 
 
where:

 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.

 
 
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.

 
 
FMVD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the Fiscal Month immediately preceding such Payment Date) and
the denominator of which is 365 or 366, as applicable.

 
“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
 
 
5

--------------------------------------------------------------------------------

 
 
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its reasonable discretion.
 
ARTICLE III
PAYMENT OF PURCHASE PRICE
 
SECTION 3.1 Initial Purchase Price Payment.  On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to pay to each
Originator the Purchase Price for the purchase to be made from such Originator
on the Closing Date (i) to the extent the Buyer has cash available therefor (and
such payment is not prohibited by the Receivables Financing Agreement),
partially in cash (in an amount to be agreed between the Buyer and such
Originator and set forth in the initial Purchase Report) and (ii) the remainder
by issuing a promissory note in the form of Exhibit B to such Originator (each
such promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Subordinated Note”) with an
initial principal amount equal to the remaining Purchase Price payable to such
Originator not paid in cash.
 
SECTION 3.2 Subsequent Purchase Price Payments.  On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay to each Originator the Purchase Price for
the Receivables and the Related Rights generated by such Originator since the
immediately preceding Payment Date in accordance with Section 1.2(b):
 
(a)           First, in cash to the extent the Buyer has cash available therefor
(and such payment is not prohibited under the Receivables Financing Agreement);
and
 
(b)           Second, to the extent any portion of the Purchase Price remains
unpaid, the principal amount outstanding under the applicable Subordinated Note
shall be automatically increased by an amount equal to the lesser of (x) such
remaining unpaid portion of such Purchase Price and (y) the maximum increase in
the principal balance of the applicable Subordinated Note that could be made
without rendering the Buyer’s Net Worth less than the Required Capital Amount;
 
provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, or since the immediately preceding
Payment Date the Buyer shall make cash payments among the Originators in such a
way as to minimize to the greatest extent practicable the aggregate principal
amounts outstanding under the Subordinated Notes.
 
“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, no portion of the Purchase Price shall be deemed to
remain unpaid for purposes of the foregoing to the extent that a Letter of
Credit has been issued and applied as a credit against the Purchase Price
pursuant to Section 3.3.
 
All amounts paid by the Buyer to any Originator and to be applied toward the
Subordinated Notes shall be allocated first to the payment of accrued and unpaid
interest on the Subordinated Note of such Originator and second to the repayment
of the principal outstanding on the Subordinated Note of such Originator to the
extent of such outstanding principal thereof as of the date of such payment
before such amounts may be allocated for any other purpose.  The Servicer shall
make all appropriate record keeping entries with respect to each of the
Subordinated Notes to reflect the foregoing payments and payments, increases and
reductions made pursuant to Sections 3.3 and 3.4, and the Servicer’s books and
records shall constitute rebuttable presumptive evidence of the principal amount
of, and accrued interest on, each of the Subordinated Notes at any time.  Each
Originator hereby irrevocably authorizes the Servicer to mark the Subordinated
Notes “CANCELED” and to return such Subordinated Notes to the Buyer upon the
final payment thereof after the occurrence of the Purchase and Sale Termination
Date.
 
SECTION 3.3 Letters of Credit
 
(a)           Any Originator may request that the Purchase Price for Receivables
sold on a Payment Date be paid by the Buyer procuring the issuance of a Letter
of Credit by the LC Bank.  Upon such request, and on the terms and conditions
for issuing Letters of Credit under the Receivables Financing Agreement (as in
effect from time to time) (including any limitations therein on the amount of
any such issuance), the Buyer agrees to cause the LC Bank to issue, on the
Payment Dates specified by such Originator (or as promptly as practicable
thereafter), Letters of Credit on behalf of the Buyer (and, if applicable, on
behalf of, or for the account of, such Originator) in favor of the beneficiaries
elected by such Originator, with the consent of the Buyer.  The aggregate stated
amount of the Letters of Credit being issued on any Payment Date on behalf of
such Originator shall constitute a credit against the aggregate Purchase Price
otherwise payable by the Buyer to such Originator on such Payment Date pursuant
to Section 3.2.  To the extent that the aggregate stated amount of the Letters
of Credit being issued on any Payment Date exceeds the aggregate Purchase Price
payable by the Buyer to such Originator on such Payment Date, such excess shall
be deemed to be (i) a reduction in the outstanding principal balance of (and, to
the extent necessary, the accrued but unpaid interest on) the Subordinated Note
payable to such Originator, to the extent the outstanding principal balance (and
accrued interest) is greater than such excess and/or (ii) a reduction in the
Purchase Price payable on the Payment Dates immediately following the date any
such Letter of Credit is issued.  In the event that any such Letter of Credit
issued pursuant to this Section 3.3 (i) expires or is cancelled or otherwise
terminated with all or any portion of its stated amount undrawn, (ii) has its
stated amount decreased (for a reason other than a drawing having been made
thereunder) or (iii) the Buyer’s Reimbursement Obligation in respect thereof is
reduced for any reason other than by virtue of a payment made in respect of a
drawing thereunder, then an amount equal to such undrawn amount or such
reduction, as the case may be, shall either be paid in cash to such Originator
on the next Payment Date or, if the Buyer does not then have cash available
therefor (or such payment is prohibited under the Receivables Financing
Agreement), shall be deemed to be added to the outstanding principal balance of
the Subordinated Note payable to such Originator.  Under no circumstances shall
such Originator have any reimbursement or recourse obligations in respect of any
Letter of Credit.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           In the event that an Originator requests that any purchases be
paid for by the issuance of a Letter of Credit hereunder, such Originator shall
on a timely basis provide the Servicer with such information as is necessary for
the Buyer to obtain such Letter of Credit from the LC Bank, and shall notify the
Servicer (who shall notify the Buyer, each LC Participant and the Administrative
Agent) of the allocations described in clause (a) above.  Such allocations shall
be binding on the Buyer and such Originator, absent manifest error.
 
(c)           Subject to the final sentence of subsection (a) above, the
Originators agree to be bound by the terms of each applicable Letter of Credit
Application referenced in the Receivables Financing Agreement and that each
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98- International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank, in each case subject to
the terms and conditions set forth in the Receivables Financing Agreement.
 
SECTION 3.4 Settlement as to Specific Receivables and Dilution.
 
(a)           If, (i) on the day of purchase of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.1(p), (t), (x), or (y) are not true with respect to such Receivable
or (ii) as a result of any action or inaction (other than solely as a result of
the failure to collect such Receivable due to a discharge in bankruptcy or
similar insolvency proceeding or other credit related reasons with respect to
the relevant Obligor) of such Originator, on any subsequent day, any of such
representations or warranties set forth in Sections 5.1(p), (t), (x), or (y) is
no longer true with respect to such Receivable, then the Purchase Price for such
Receivable shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in clause
(c) below; provided, that if the Buyer thereafter receives payment on account of
Collections due with respect to such Receivable, the Buyer promptly shall
deliver such funds to such Originator.
 
(b)           If, on any day, the Outstanding Balance of any Receivable
purchased hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, (or the Servicer, any Sub-Servicer, any Paying
Agent or Managed Service Provider at the direction of such Originator) which
reduces the amount payable by the Obligor on the related Receivable, (C) any
rebates, warranties, allowances or charge-backs or (D) any setoff or credit in
respect of any claim by the Obligor thereof (whether such claim arises out of
the same or a related transaction or an unrelated transaction), or (ii) subject
to any specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof), then the Purchase Price with
respect to such Receivable shall be reduced by the amount of such net reduction
or dispute and shall be accounted to such Originator as provided in clause (c)
below.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Any reduction in the Purchase Price of any Receivable pursuant to
clause (a) or (b) above shall be applied as a credit for the account of the
Buyer against the Purchase Price of Receivables subsequently purchased by the
Buyer from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:
 
(i)           to the extent of any outstanding principal balance under the
Subordinated Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator and/or reduction in the Purchase
Price payable on the Payment Dates immediately following the date that any
Letter of Credit is issued; and
 
(ii)           after making any deduction and/or reduction pursuant to clause
(i) above, shall be paid in cash to the Buyer by such Originator in the manner
and for application as described in the following proviso;
 
provided, further, that at any time (x) when an Event of Default or Unmatured
Event of Default exists under the Receivables Financing Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Lock-Box Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.
 
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
 
SECTION 4.1 Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee):
 
(a)           a copy of the resolutions or unanimous written consent of the
board of directors or other governing body of each Originator approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator;
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           good standing certificates for each Originator issued as of a
recent date acceptable to the Buyer and the Administrative Agent (as the Buyer’s
assignee) by the Secretary of State (or similar official) of the jurisdiction of
such Originator’s organization or formation and each other jurisdiction where
such Originator is required to be qualified to transact business, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect;
 
(c)           a certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign this Agreement and the other Transaction
Documents to be executed and delivered by it (on which certificate the Servicer,
the Buyer, the Administrative Agent (as the Buyer’s assignee) and each Lender
may conclusively rely until such time as the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender shall receive
from such Person a revised certificate meeting the requirements of this
clause (c));
 
(d)           the certificate of incorporation, certificate of formation or
other organizational document of each Originator (including all amendments and
modifications thereto) duly certified by the Secretary of State of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the bylaws, limited liability company agreement or other
governing documents of such Originator (including all amendments and
modifications thereto), as applicable, each duly certified by the Secretary or
Assistant Secretary of such Originator;
 
(e)           proper financing statements (Form UCC-1) that have been duly
authorized and name each Originator as the debtor/seller and the Buyer as the
buyer/assignor (and the Administrative Agent, for the benefit of the Lenders, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary or, in the Buyer’s or the Administrative Agent’s opinion, desirable
under the UCC of all appropriate jurisdictions to perfect the Buyer’s ownership
or security interest in such Receivables and the Related Rights in which an
ownership or security interest has been assigned to it hereunder;
 
(f)           a written search report from a Person reasonably satisfactory to
the Buyer and the Administrative Agent (as the Buyer’s assignee) listing all
effective financing statements that name the Originators as debtors or sellers
and that are filed in all jurisdictions in which filings may be made against
such Person pursuant to the applicable UCC, together with copies of such
financing statements (none of which, except for those described in the foregoing
clause (e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
to the Buyer hereunder), and tax and judgment lien search reports (including,
without limitation, liens of the PBGC) from a Person satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) showing no evidence of
such liens filed against any Originator;
 
(g)           favorable opinions of counsel to the Originators, in form and
substance reasonably satisfactory to the Buyer and the Administrative Agent;
 
 
10

--------------------------------------------------------------------------------

 
 
(h)           a copy of a Subordinated Note in favor of each Originator, duly
executed by the Buyer;
 
(i)           a certificate from an officer of each Originator to the effect
that the Servicer or such Originator have placed on the most recent, and have
taken all steps reasonably necessary to ensure that there shall be placed on
each subsequent, data processing report that it generates which are of the type
that a proposed purchaser or lender would use to evaluate the Receivables, the
following legend (or the substantive equivalent thereof):  “THE RECEIVABLES
DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A PURCHASE AND SALE AGREEMENT, DATED
AS OF JULY 30, 2015, AS AMENDED, BETWEEN EACH OF THE ENTITIES LISTED ON SCHEDULE
I THERETO, AS ORIGINATORS, VOLT INFORMATION SCIENCES, INC., AS SERVICER AND VOLT
FUNDING CORP., AS BUYER; AND THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN PLEDGED
TO PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT, PURSUANT TO A
RECEIVABLES FINANCING AGREEMENT, DATED AS OF JULY 30, 2015, AS AMENDED, AMONG
VOLT FUNDING CORP., AS BORROWER, VOLT INFORMATION SCIENCES, INC., AS SERVICER,
THE VARIOUS LENDERS AND LC PARTICIPANTS FROM TIME TO TIME PARTY THERETO AND PNC
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND LC BANK”; and
 
(j)           evidence (i) of the execution and delivery by each of the parties
thereto of each of the other Transaction Documents to be executed and delivered
by it in connection herewith and (ii) that each of the conditions precedent to
the execution, delivery and effectiveness of such other Transaction Documents
has been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.
 
SECTION 4.2 Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date).
 
SECTION 4.3 Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Lender (which consents may be granted or withheld
in their sole discretion); provided that the following conditions are satisfied
or waived in writing by the Administrative Agent and each Lender on or before
the date of such addition:
 
(a)           the Servicer shall have given the Buyer, the Administrative Agent
and each Lender at least thirty (30) days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrative Agent or any Lender may reasonably
request;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           such proposed additional Originator shall have executed and
delivered to the Buyer, the Administrative Agent and each Lender an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);
 
(c)           such proposed additional Originator shall have delivered to the
Buyer, the Administrative Agent (as the Buyer’s assignee) and each Lender each
of the documents with respect to such Originator described in Section 4.1, in
each case in form and substance satisfactory to the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Lender;
 
(d)           no Termination Event or Unmatured Termination Event shall have
occurred and be continuing; and
 
(e)           no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 
SECTION 5.1 Representations and Warranties.  In order to induce the Buyer to
enter into this Agreement and to make purchases hereunder, each Originator
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Financing Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:
 
(a)           Organization and Good Standing.  Such Originator is duly organized
and validly existing, in good standing under the laws of its state of
organization and has full power and authority under its organizational documents
and under the laws of its state of organization to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted.
 
(b)           Due Qualification.  Such Originator is duly qualified to do
business, is in good standing as a foreign entity and has obtained all necessary
licenses and approvals in all jurisdictions in which the conduct of its business
requires such qualification, licenses or approvals, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.
 
(c)           Power and Authority; Due Authorization.  Such Originator (i) has
all necessary power and authority to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (C) grant a security interest in the Receivables and the Related
Rights to the Buyer on the terms and subject to the conditions herein provided
and (ii) has duly authorized by all necessary action such grant and the
execution, delivery and performance of, and the consummation of the transactions
provided for in, this Agreement and the other Transaction Documents to which it
is a party.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Binding Obligations.  This Agreement and each of the other
Transaction Documents to which such Originator is a party constitutes legal,
valid and binding obligations of such Originator, enforceable against such
Originator in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(e)           No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other material agreement or
instrument to which such Originator is a party or by which it or any of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of the Receivables or the Related Rights pursuant to the terms of
any such indenture, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument other than this
Agreement and the other Transaction Documents or (iii) conflict with or violate
any Applicable Law.
 
(f)           Litigation and Other Proceedings.  (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii),
(A) asserts the invalidity of this Agreement or any other Transaction Document,
(B) seeks to prevent the sale of any Receivable or Related Right by such
Originator to the Buyer, the ownership or acquisition by the Buyer of any
Receivables or Related Right or the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by such Originator of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or
(D) individually or in the aggregate for all such actions, suits, proceedings
and investigations could reasonably be expected to have a Material Adverse
Effect.
 
(g)           Governmental Approvals.  Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Material Adverse Effect, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by such Originator in connection with the sale of
the Receivables and Related Rights to the Buyer hereunder or the due execution,
delivery and performance by such Originator of this Agreement or any other
Transaction Document to which it is a party and the consummation by such
Originator of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)           Margin Regulations.  Such Originator is not engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).
 
(i)           Taxes.  Such Originator has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except where the failure to file or pay could
not reasonably be expected to result in a Material Adverse Effect on such
Originator.
 
(j)           Solvency.  After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, such Originator is Solvent.
 
(k)           Names and Location.  Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto.  Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I).  The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II as such address(es) may be updated with
thirty (30) days prior written notice to the Buyer and the Administrative Agent.
 
(l)           Investment Company Act.  Such Originator (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volker Rule.
 
(m)           No Material Adverse Effect.  Since May 3, 2015, there has been no
Material Adverse Effect with respect to such Originator.
 
(n)           Accuracy of Information.  All certificates, reports, Purchase
Reports, statements, documents and other information furnished to the Buyer,
Administrative Agent or any other Credit Party by or on behalf of such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, are, at the
time the same are so furnished, complete and correct in all material respects on
the date the same are furnished to the Buyer, Administrative Agent or such other
Credit Party, and, taken as a whole, do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
(o)           Anti-Money Laundering/International Trade Law Compliance.  To such
Originator’s knowledge no Obligor was a Sanctioned Person at the time of the
origination of any Pool Receivables owing by such Obligor.  No Covered Entity is
a Sanctioned Person.  Such Originator, either in its own right or through any
third party, (i) does not have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does no business in or with, and does not derive any of
its income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law; or (iii) does not
engage in any dealings or transactions prohibited by any Anti-Terrorism Law.
 
(p)           Perfection Representations.
 
(i)           This Agreement creates a valid and continuing ownership interest
or security interest (as defined in the applicable UCC which, for avoidance of
doubt, includes (among other things) both (1) an interest in personal property
which secures payment or performance of an obligation and (2) an ownership
interest of a buyer of an account or payment intangible) in the Originator’s
right, title and interest in, to and under the Receivables and Related Rights
originated by such Originator, which (A) ownership interest or security interest
has been perfected and is enforceable against creditors of and purchasers from
such Originator and (B) will be free of all Adverse Claims (other than Permitted
Liens).
 
(ii)           The Receivables originated by such Originator constitute
“accounts” or “general intangibles” within the meaning of Section 9-102 of the
UCC.
 
(iii)           Such Originator owns and has good and marketable title to the
Receivables and Related Rights being sold or purportedly sold by it hereunder
free and clear of any Adverse Claim (other than Permitted Liens) of any Person.
 
(iv)           All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale of such Receivables and Related Rights
from each Originator to the Buyer pursuant to this Agreement.
 
(v)           Other than the ownership interest or security interest granted to
the Buyer pursuant to this Agreement, such Originator has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the
Receivables originated by such Originator or Related Rights except as permitted
by this Agreement and the other Transaction Documents.  Such Originator has not
authorized the filing of and is not aware of any financing statements filed
against such Originator that include a description of collateral covering the
Receivables originated by such Originator and Related Rights other than any
financing statement (i) in favor of the Administrative Agent (or PNC as
“Administrator” under the Pre-Existing Securitization) or (ii) that has been
terminated or amended to reflect the release of any security interest in the
Receivables and Related Rights.  Such Originator is not aware of any judgment
lien, ERISA lien or tax lien filings against such Originator.
 
 
15

--------------------------------------------------------------------------------

 
 
(vi)           Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this Section 5.1(p)
shall be continuing and remain in full force and effect until the Final Payout
Date.
 
(q)           Ordinary Course of Business.  If (but only to the extent that )
the sale of any property described herein is not characterized by a court or
other Governmental Authority as a sale, then each remittance of Collections by
such Originator to the Buyer under this Agreement will have been (i) in payment
of a debt incurred by such Originator in the ordinary course of business or
financial affairs of such Originator and the Buyer and (ii) made in the ordinary
course of business or financial affairs of such Originator and the Buyer.
 
(r)           Compliance with Law.  Such Originator has complied with all
Applicable Laws to which it may be subject, except to the extent that any
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
 
(s)           Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by such Originator with any bulk sales act or similar law.
 
(t)           Eligible Receivables.  Each Receivable sold, transferred or
assigned hereunder, other than any Receivable designated as not being an
Eligible Receivable by the applicable Originator (or by the Servicer on behalf
of such Originator), is an Eligible Receivable on the date of such sale,
transfer or assignment.
 
(u)           Opinions.  The facts regarding such Originator, the Receivables
sold by it hereunder, the Related Security and the related matters set forth or
assumed in each of the opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.
 
(v)           Other Transaction Documents.  Each representation and warranty
made by such Originator under each other Transaction Document to which it is a
party is true and correct in all material respects (unless such representation
or warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) as of the date
when made.
 
(w)           Servicing Programs.  No license or approval is required for the
Buyer’s or Administrative Agent’s use of any software or other computer program
used by such Originator, Servicer, any Sub-Servicer or any Paying Agent in the
servicing of the Receivables, other than those which have been obtained and are
in full force and effect, or those the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect.
 
 
16

--------------------------------------------------------------------------------

 
 
(x)           Valid Sale.  Each sale of Receivables and the Related Rights made
by such Originator pursuant to this Agreement shall constitute a valid sale,
transfer and assignment of Receivables and Related Rights to the Buyer,
enforceable against creditors of, and purchasers from, such Originator, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
 
(y)           Good Title.  Immediately preceding its sale, transfer or
assignment of each Receivable hereunder, such Originator was the owner of such
Receivable sold or purported to be sold free and clear of any Adverse Claims
(other than Permitted Liens), and each such sale, transfer or assignment
hereunder constitutes a valid sale, transfer and assignment of all of such
Originator’s right, title and interest in, to and under the Receivables sold by
it, free and clear of any Adverse Claims (other than Permitted Liens).  On or
before the date hereof and before the generation by such Originator of any new
Receivable to be sold or otherwise conveyed hereunder, all financing statements
and other documents, if any, required to be recorded or filed in order to
perfect and protect the Buyer’s ownership interest in such Receivable against
all creditors of and purchasers from such Originator will have been duly filed
in each filing office necessary for such purpose, and all filing fees and taxes,
if any, payable in connection with such filings shall have been paid in
full.  Upon the creation of each new Receivable sold or otherwise conveyed or
purported to be conveyed hereunder and on the Closing Date for then existing
Receivables, the Buyer shall have a valid and perfected first priority ownership
interest or security interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim (other than Permitted Liens).
 
(z)           Financial Condition.  The consolidated balance sheets of the
Parent and its consolidated Subsidiaries as of May 3, 2015 and the related
statements of income and shareholders’ equity of the Parent and its consolidated
Subsidiaries for the fiscal quarter then ended, copies of which have been
furnished to the Buyer, Administrative Agent and the Lenders, present fairly in
all material respects the consolidated financial position of such Originator and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP, subject to (x) adjustments of the type which would occur
as a result of a year-end audit and (y) the absent of notes.
 
(aa)           Reliance on Separate Legal Identity.  Such Originator
acknowledges that each of the Lenders and the Administrative Agent are entering
into the Transaction Documents to which they are parties in reliance upon the
Buyer’s identity as a legal entity separate from such Originator.
 
(bb)           Credit and Collection Policy.  Such Originator has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and related Contract sold, transferred or assigned by it hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
(cc)           Adverse Change in Receivables.  Since May 3, 2015, there has been
no material adverse change in either the collectibility or the payment history
of the Receivables originated by such Originator.
 
(dd)           No Fraudulent Conveyance.  No sale, transfer or assignment
hereunder constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency laws or is otherwise
void or voidable under such or similar laws or principles or for any other
reason.
 
(ee)           Nature of Pool Receivables.  All Pool Receivables sold or
purportedly sold by such Originator hereunder: (i) were originated by such
Originator in the ordinary course of its business, (ii) were sold to Buyer for
fair consideration and reasonably equivalent value and (iii) represent all, or a
portion of the purchase price of merchandise, insurance or services within the
meaning of Section 3(c)(5)(A) of the Investment Company Act.
 
SECTION 5.2 Reaffirmation of Representations and Warranties by each
Originator.  Each Originator, by accepting the Purchase Price related to each
purchase of Receivables generated by such Originator, shall be deemed to have
certified that all representations and warranties set forth in this Article V
are true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation or warranty shall be true and correct as made) on and as of such
day (except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct as
of such earlier date)).
 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Article V shall be continuing,
and remain in full force and effect until the Final Payout Date.
 
ARTICLE VI
COVENANTS OF THE ORIGINATORS
 
SECTION 6.1 Covenants.  From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:
 
(a)           Existence.  Such Originator shall remain duly organized and
validly existing in good standing under the laws of its state of organization,
and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Receivables and Related Rights.
 
(b)           Financial Reporting.  Each Originator will maintain a system of
accounting established and administered in accordance with GAAP, and each
Originator shall furnish to the Servicer such information as the Servicer may
from time to time reasonably request relating to such system.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Notices.  Such Originator will notify the Servicer in writing of
any of the following events promptly upon (but, unless otherwise noted below, in
no event later than three (3) Business Days after) a Financial Officer or other
officer of such Originator learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto:
 
(i)           Notice of Termination Event or Unmatured Termination Event.  A
statement of a Financial Officer of such Originator setting forth details of any
Termination Event or Unmatured Termination Event that has occurred and is
continuing and the action which such Originator proposes to take with respect
thereto.
 
(ii)           Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by such Originator under
this Agreement or any other Transaction Document to be true and correct in any
material respect when made.
 
(iii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding against or involving such Originator could
reasonably be expected to have a Material Adverse Effect.
 
(iv)           Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
(other than Permitted Liens) upon Receivables originated by the Originator or
Related Rights or any portion thereof, (B) any Person other than the Buyer, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.
 
(v)           Name Changes.  At least thirty (30) days prior notice (or such
shorter period of time as may be agreed by the Administrative Agent in its sole
discretion) before any change described in Section 6.1(l).
 
(vi)           Change in Accountants or Accounting Policy.  Any change in
(i) the external accountants of such Originator or (ii) any material accounting
policy of such Originator that is relevant to the transactions contemplated by
this Agreement or any other Transaction Document (it being understood that any
change to the manner in which such Originator accounts for the Receivables shall
be deemed “material” for such purpose).
 
(vii)           Material Adverse Change.  Any material adverse change in the
business, operations, property or financial or other condition of such
Originator.
 
(d)           Conduct of Business.  Such Originator will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is currently conducted and will do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic organization in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted if the failure to have such authority could reasonably be
expected to have a Material Adverse Effect.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           Compliance with Laws.  Such Originator will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
 
(f)           Furnishing of Information and Inspection of Receivables.  Such
Originator will furnish or cause to be furnished to the Buyer, Administrative
Agent and each Lender from time to time such information with respect to the
Receivables and the Related Rights as the Administrative Agent or any Lender may
reasonably request.  Such Originator will, at such Originator’s expense, during
regular business hours prior written notice (i) permit the Administrative Agent
and each Lender or their respective agents or representatives to (A) examine and
make copies of and abstracts from all books and records relating to the Pool
Receivables and the Related Rights, (B) visit the offices and properties of such
Originator for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables and the Related Rights or such
Originator’s performance hereunder or under the other Transaction Documents to
which it is a party with any of the officers, directors, employees or
independent public accountants (provided that a representative of the Servicer
is present during such discussions) of such Originator having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at such Originator’s expense, upon prior written notice
from the Administrative Agent, permit certified public accountants or other
auditors acceptable to the Buyer and the Administrative Agent to conduct a
review of its books and records with respect to such Pool Receivables and the
Related Rights; provided, that such Originator shall be required to reimburse
the Buyer and Administrative Agent for only one (1) such review pursuant to
clause (ii) above in any twelve-month period, unless an Event of Default has
occurred and is continuing.
 
(g)           Payments on Receivables, Lock-Box Accounts.  Such Originator (or
the Servicer or a Sub-Servicer on its behalf) will, at all times, instruct all
Obligors (or their Paying Agents or Managed Service Provider) to deliver
payments on the Pool Receivables (originated by such Originator) to a Lock-Box
Account or a Lock-Box.  Such Originator (or the Servicer or a Sub-Servicer on
its behalf) will, at all times, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables originated
by such Originator and to segregate such Collections from other property of the
Servicer, the Sub-Servicers, the Paying Agents, the Managed Service Providers
and the other Originators.  If any payments on such Pool Receivables or other
Collections are received by such Originator, it shall hold such payments in
trust for the benefit of the Buyer, the Administrative Agent, the Lenders and
the other Secured Parties and promptly (but in any event within one (1) Business
Day after receipt) remit such funds into a Lock-Box Account.  Such Originator
shall not permit funds other than Collections on Pool Receivables and other
Collateral to be deposited into any Lock-Box Account.  If such funds are
nevertheless deposited into any Lock-Box Account, such Originator (or the
Servicer or Sub-Servicer on its behalf) will within two (2) Business Days
identify and transfer such funds to the appropriate Person entitled to such
funds.  Such Originator will not, and will not permit the Servicer, any
Sub-Servicer, any Paying Agent, any other Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent or any
other Secured Party is entitled with any other funds.
 
 
20

--------------------------------------------------------------------------------

 
 
(h)           Sales, Liens, etc.  Except as otherwise provided herein, such
Originator will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim (other than Permitted
Liens) upon (including, without limitation, the filing of any financing
statement) or with respect to, any Pool Receivable originated by such Originator
or other Related Rights, or assign any right to receive income in respect
thereof.
 
(i)           Extension or Amendment of Pool Receivables.  Except as otherwise
permitted by the Receivables Financing Agreement, such Originator will not, and
will not permit the Servicer, any Sub-Servicer, any Paying Agent or any Managed
Service Provider to, alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable originated by such
Originator in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract.  Such Originator shall
at its expense, timely and fully perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Pool Receivables originated by such
Originator, and timely and fully comply with the Credit and Collection Policy
with regard to each such Pool Receivable and the related Contract.
 
(j)           Change in Credit and Collection Policy.  Such Originator will not
make any material change in the Credit and Collection Policy without prior
written consent of the Administrative Agent and the Majority Lenders.  Promptly
following any change in the Credit and Collection Policy, such Originator will
deliver a copy of the updated Credit and Collection Policy to the Buyer,
Administrative Agent and each Lender.
 
(k)           Identifying of Records.  Such Originator shall identify (or cause
the Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts originated by such Originator with a legend
that indicates that the Pool Receivables have been sold in accordance with this
Agreement and pledged in accordance with the Receivables Financing Agreement.
 
(l)           Fundamental Changes.  Such Originator shall not make any change in
its name or location of organization or any other change in its identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement or the Receivables Financing
Agreement “seriously misleading” as such term (or similar term) is used in the
applicable UCC, in each case, unless the Buyer, the Administrative Agent and
each Lender have each (A) received 30 days’ prior notice thereof (or such
shorter period of time as may be agreed by the Administrative Agent in its sole
discretion), (B) consented in writing thereto (such consent not to be
unreasonably withheld), (C) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Buyer or the Administrative Agent shall
reasonably request and (D) been reasonably satisfied that all other action to
perfect and protect the interests of the Buyer and the Administrative Agent, on
behalf of the Lenders, in and to the Receivables to be sold by it hereunder and
other Related Rights, as reasonably requested by the Buyer or the Administrative
Agent shall have been taken by, and at the expense of, such Originator
(including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3).
 
 
21

--------------------------------------------------------------------------------

 
 
(m)           Books and Records.  Such Originator shall maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
originated by such Originator and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Pool Receivables originated by such Originator (including records
adequate to permit the daily identification of each Pool Receivable originated
by such Originator and all Collections of and adjustments to each existing Pool
Receivable originated by such Originator).
 
(n)           Change in Payment Instructions to Obligors.  Such Originator shall
not make any change in its (or their) instructions to the Obligors, Paying
Agents or Managed Service Providers regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock- Box Account (or any related Lock-Box).
 
(o)           Security Interest, Etc.  Such Originator shall (and shall cause
the Servicer to), at its expense, take all action necessary or reasonably
desirable to establish and maintain a valid and enforceable first priority
perfected security interest in the Receivables and the Related Rights, in each
case free and clear of any Adverse Claim (other than Permitted Liens), in favor
of the Administrative Agent (on behalf of the Secured Parties), including taking
such action to perfect, protect or more fully evidence the ownership or security
interest of the Buyer and the security interest of the Administrative Agent (on
behalf of the Secured Parties) as the Administrative Agent or any Secured Party
may reasonably request.  Notwithstanding anything else in the Transaction
Documents to the contrary, such Originator shall not have any authority to file
a termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent.
 
(p)           Further Assurances.  Such Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Buyer or the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence purchases made hereunder and/or the security interest granted pursuant
to the Receivables Financing Agreement or any other Transaction Document, or to
enable the Buyer or the Administrative Agent (on behalf of the Secured Parties)
to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document.  Without limiting the foregoing,
such Originator hereby authorizes, and will, upon the request of the Buyer or
the Administrative Agent, at such Originator’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Buyer or Administrative Agent may reasonably
request, to perfect, protect or evidence any of the foregoing.
 
 
22

--------------------------------------------------------------------------------

 
 
(q)           Anti-Money Laundering/International Trade Law Compliance.  Neither
such Originator nor any of its Subsidiaries will become a Sanctioned
Person.  Such Originator will not, either in its own right or through any third
party, (a) have any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Anti- Terrorism
Law; (b) do business in or with, or derive any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited
by any Anti- Terrorism Law or (d) use the proceeds from any sale of Receivables
hereunder to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law.  Such Originator shall comply with all Anti-Terrorism
Laws.  Such Originator shall promptly following becoming aware of the same
notify the Administrative Agent and each Lender in writing upon the occurrence
of a Reportable Compliance Event relating to such Originator or any of its
Subsidiaries.
 
(r)           Mergers, Acquisitions, Sales, etc.  No Originator shall (i) be a
party to any merger, consolidation or other restructuring, except where such a
merger, consolidation or other restructuring (x) complies with terms of Section
7(d) of the Performance Guaranty or (y) where the Buyer, the Administrative
Agent and each Lender have each (A) received 30 days’ prior notice thereof, (B)
consented in writing thereto (such consent not to be unreasonably withheld), (C)
received executed copies of all documents, certificates and opinions (including,
without limitation, opinions relating to bankruptcy and UCC matters) as the
Buyer or the Administrative Agent shall reasonably request and (D) been
reasonably satisfied that all other action to perfect and protect the interests
of the Buyer and the Administrative Agent, on behalf of the Lenders, in and to
the Receivables to be sold by it hereunder and other Related Rights, as
reasonably requested by the Buyer or the Administrative Agent shall have been
taken by, and at the expense of, such Originator (including the filing of any
UCC financing statements, the receipt of certificates and other requested
documents from public officials and all such other actions required pursuant to
Section 7.3) or (ii) directly or indirectly sell, transfer, assign, convey or
lease (A) whether in one or a series of transactions, all or substantially all
of its assets or (B) any Receivables or any interest therein (other than
pursuant to this Agreement).
 
(s)           Frequency of Billing.  Such Originator shall prepare and deliver
(or cause to be prepared and delivered) invoices with respect to all Receivables
in accordance with the Credit and Collection Policies, but in any event no less
frequently than as required under the Contract related to such Receivable.
 
 
23

--------------------------------------------------------------------------------

 
 
(t)           Receivables Not to Be Evidenced by Promissory Notes or Chattel
Paper.  No Originator shall take any action to cause or permit any Receivable
created, acquired or originated by it to become evidenced by any “instrument” or
“chattel paper” (as defined in the applicable UCC) without the prior written
consent of the Buyer and the Administrative Agent.
 
(u)           Insurance.  Such Originator will maintain in effect, at such
Originator’s expense, such casualty and liability insurance as such Originator
deems appropriate in its good faith business judgment.
 
(v)           Subordinated Notes, Etc.  Such Originator will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
the Subordinated Note issued to such Originator.
 
SECTION 6.2 Separateness Covenants.  Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its other Affiliates.  Therefore, from and after the date hereof,
each Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator, and is not a division of such
Originator.  Without limiting the generality of the foregoing and in addition to
and consistent with the other covenants set forth herein, such Originator shall
take such actions as shall be required in order that:
 
(a)           such Originator shall not be involved in the day to day management
of the Buyer;
 
(b)           such Originator shall maintain separate corporate records and
books of account from the Buyer and otherwise will observe corporate formalities
and have a separate area from the Buyer for its business (which may be located
at the same address as the Buyer, and, to the extent that it and the Buyer have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses);
 
(c)           the financial statements and books and records of such Originator
shall be prepared after the Cut-Off Date to reflect and shall reflect the
separate existence of the Buyer;
 
(d)           except as permitted by the Receivables Financing Agreement, (i)
such Originator shall maintain its assets (including, without limitation,
deposit accounts) separately from the assets (including, without limitation,
deposit accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;
 
(e)           such Originator shall not act as an agent for the Buyer (except in
the capacity of Servicer or a Sub-Servicer in accordance with the Transaction
Documents);
 
 
24

--------------------------------------------------------------------------------

 
 
(f)           such Originator shall not conduct any of the business of the Buyer
in its own name (except in the capacity of Servicer or a Sub-Servicer in
accordance with the Transaction Documents);
 
(g)           such Originator shall not pay any liabilities of the Buyer out of
its own funds or assets;
 
(h)           such Originator shall maintain an arm’s-length relationship with
the Buyer;
 
(i)           such Originator shall not assume or guarantee or become obligated
for the debts of the Buyer or hold out its credit as being available to satisfy
the obligations of the Buyer;
 
(j)           such Originator shall not acquire obligations of the Buyer (other
than the Subordinated Notes and the Pre-Existing Subordinated Note owed to
Volt);
 
(k)           such Originator shall allocate fairly and reasonably overhead or
other expenses that are properly shared with the Buyer, including, without
limitation, shared office space;
 
(l)           such Originator shall identify and hold itself out as a separate
and distinct entity from the Buyer;
 
(m)           such Originator shall correct any known misunderstanding
respecting its separate identity from the Buyer;
 
(n)           except under or as contemplated by the Receivables Financing
Agreement or this Agreement, such Originator shall not enter into, or be a party
to, any transaction with the Buyer, except in the ordinary course of its
business and on terms which are intrinsically fair and not less favorable to it
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party;
 
(o)           such Originator shall not pay the salaries of the Buyer’s
employees, if any; and
 
(p)           to the extent not already covered in paragraphs (a) through (o)
above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 8.03 of the Receivables
Financing Agreement, to the extent applicable to such Originator.
 
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
 
SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold or otherwise conveyed or
purported to be conveyed by it hereunder, including, without limitation,
endorsing the name of such Originator on checks and other instruments
representing Collections and enforcing such Receivables and the provisions of
the related Contracts that concern payment and/or enforcement of rights to
payment; provided, however, the Administrative Agent shall not take any of the
foregoing actions unless a Termination Event or an Event of Default has occurred
and is continuing.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 7.2 Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:
 
(a)           Each Originator shall perform its obligations hereunder, and the
exercise by the Buyer or its designee of its rights hereunder shall not relieve
such Originator from such obligations.
 
(b)           None of the Buyer, the Servicer (other than in its capacity as an
Originator), any Sub-Servicer (other than in its capacity as an Originator), the
Lenders or the Administrative Agent shall have any obligation or liability to
any Obligor or any other third Person with respect to any Receivables, Contracts
related thereto or any other related agreements, nor shall the Buyer, the
Servicer, (other than in its capacity as an Originator), any Sub-Servicer (other
than in its capacity as an Originator) the Lenders or the Administrative Agent
be obligated to perform any of the obligations of such Originator thereunder.
 
(c)           Each Originator hereby grants to the Buyer and the Administrative
Agent an irrevocable power-of-attorney, with full power of substitution, coupled
with an interest, during the occurrence and continuation of an Event of Default
to take in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by such Originator or transmitted or received by the
Buyer or the Administrative Agent (whether or not from such Originator) in
connection with any Receivable sold or otherwise conveyed or purported to be
conveyed by it hereunder or Related Right.
 
SECTION 7.3 Further Action Evidencing Purchases.  Each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Buyer,
the Servicer, any Sub-Servicer, the Administrative Agent or any Lender may
reasonably request in order to perfect, protect or more fully evidence the
Receivables and Related Rights purchased by the Buyer hereunder, or to enable
the Buyer to exercise or enforce any of its rights hereunder or under any other
Transaction Document.  Without limiting the generality of the foregoing, upon
the request of the Buyer, the Administrative Agent or any Lender, such
Originator will execute (if applicable), authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.
 
Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator.  If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 7.4 Application of Collections.  Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.
 
SECTION 7.5 Performance of Obligations.  Each Originator shall (i) perform all
of its obligations under the Contracts related to the Receivables generated by
such Originator to the same extent as if interests in such Receivables had not
been transferred hereunder, and the exercise by the Buyer or the Administrative
Agent of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any taxes, including, without limitation, any
sales taxes payable in connection with the Receivables generated by such
Originator and their creation and satisfaction.
 
ARTICLE VIII
TERMINATION EVENTS
 
SECTION 8.1 Termination Events.  Each of the following events or occurrences
described in this Section 8.1 shall constitute a “Termination Event” (each event
which with notice or the passage of time or both would become a Termination
Event being referred to herein as an “Unmatured Termination Event”):
 
(a)           the Termination Date shall have occurred;
 
(b)           any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Document to which
it is a party and such failure shall remain unremedied for two (2) Business
Days;
 
(c)           any written representation or warranty made or deemed to be made
by any Originator (or any of its officers) under or in connection with this
Agreement, any other Transaction Documents to which it is a party, or any other
written information or report delivered pursuant hereto or thereto shall prove
to have been incorrect or untrue in any material respect when made or deemed
made or delivered; provided, however, that such breach shall not constitute an
Termination Event pursuant to this clause (c) if such breach, solely to the
extent capable of cure, is cured within ten (10) Business Days (or two (2)
Business Days with respect to a breach in the information set forth in an
Interim Report) following the date that a Financial Officer or other Responsible
Officer has knowledge or has received notice of such breach provided, further
that no breach of a representation or warranty set forth in Sections 5.1(p),
(t), (x) or (y) shall constitute a Termination Event pursuant to this clause (c)
if credit has been given for a reduction of the Purchase Price, the outstanding
principal balance of the applicable Subordinated Note has been reduced or the
applicable Originator has made a cash payment to the Buyer, in any case, as
required pursuant to Section 3.4(c) with respect to such breach;
 
 
27

--------------------------------------------------------------------------------

 
 
(d)           any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and such
failure, solely to the extent capable of cure, shall continue unremedied for ten
(10) Business Days; or
 
(e)           any Insolvency Proceeding shall be instituted against any
Originator and such proceeding shall remain undismissed or unstayed for a period
of sixty (60) consecutive days or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur.
 
SECTION 8.2 Remedies.
 
(a)           Optional Termination.  Upon the occurrence and during the
continuation of a Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Administrative Agent, shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the
Lenders), to declare the Purchase Facility terminated.
 
(b)           Remedies Cumulative.  Upon any termination of the Purchase
Facility pursuant to Section 8.2(a), the Buyer (and the Administrative Agent as
Buyer’s assignee) shall have, in addition to all other rights and remedies under
this Agreement, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, which rights shall be
cumulative.
 
ARTICLE IX
INDEMNIFICATION
 
SECTION 9.1 Indemnities by Originators.
 
(a)           Without limiting any other rights that the Buyer may have
hereunder or under Applicable Law, each Originator hereby agrees to indemnify
the Buyer, each of its officers, directors, employees, agents, employees and
respective assigns, the Administrative Agent, each Credit Party and each
Affected Person (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), forthwith on demand, from and against
any and all damages, claims, losses, judgments, liabilities, penalties and
related reasonable costs and expenses (including Attorney Costs) awarded against
or incurred by any of them arising out of, relating to or in connection with:
 
(i)           the transfer by such Originator of any interest in any Pool
Receivable originated by such Originator or Related Right other than the
transfer of any such Pool Receivable and Related Security to the Buyer pursuant
to this Agreement and the grant of a security interest to the Buyer pursuant to
this Agreement
 
 
28

--------------------------------------------------------------------------------

 
 
(ii)           any representation, warranty or statement made or deemed made by
such Originator (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
any Interim Report or any other information or report delivered by or on behalf
of such Originator pursuant hereto which shall have been untrue or incorrect
when made or deemed made;
 
(iii)           the failure by such Originator to comply with the terms of any
Transaction Document or with any Applicable Law with respect to any Pool
Receivable originated by such Originator or the related Contract; or the failure
of any Pool Receivable originated by such Originator or the related Contract to
conform to any such Applicable Law;
 
(iv)           the lack of an enforceable ownership interest, or a first
priority perfected lien, in the Pool Receivables (and all Related Security)
originated by such Originator against all Persons (including any bankruptcy
trustee or similar Person), in either case, free and clear of any Adverse Claim;
 
(v)           the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable originated by such
Originator or the Related Rights;
 
(vi)           any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Pool Receivable originated by
such Originator (including a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms) or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable;
 
(vii)           any failure of such Originator to perform any its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables originated by such Originator
or to timely and fully comply with the Credit and Collection Policy in regard to
each such Pool Receivable;
 
(viii)           any product liability environmental or other suit or claim
arising out of or in connection with any Pool Receivable or other merchandise,
goods or services which are the subject of or related to any Receivable
generated by such Originator;
 
(ix)           the commingling by or on behalf of such Originator of Collections
of Pool Receivables at any time with other funds;
 
 
29

--------------------------------------------------------------------------------

 
 
(x)           any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or in respect of any
Pool Receivable originated by such Originator or any Related Rights;
 
(xi)           any failure of such Originator to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;
 
(xii)           any setoff with respect to any Pool Receivable originated by
such Originator;
 
(xiii)           any claim brought by any Person other than a Purchase and Sale
Indemnified Party arising from any activity by such Originator in servicing,
administering or collecting any Pool Receivable;
 
(xiv)           the failure by such Originator to pay when due any taxes,
including, without limitation, sales, excise or personal property taxes;
 
(xv)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
originated by such Originator (including, without limitation, a defense based on
such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of goods or the rendering of
services related to such Pool Receivable or the furnishing or failure to furnish
any such goods or services or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness; or
 
(xvi)           any tax or governmental fee or charge, all interest and
penalties thereon or with respect thereto, and all reasonable out-of-pocket
costs and expenses, including without limitation Attorney Costs in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related Rights
connected with any such Receivables.
 
provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final judgment to have resulted from the gross negligence or willful misconduct
of the Administrative Agent, a Credit Party or any Affected Person or (y)
constitute recourse with respect to a Pool Receivable by reason of the
bankruptcy or insolvency, bankruptcy, lack of creditworthiness or other
financial inability to pay of the related Obligor.
 
(b)           Notwithstanding anything to the contrary in this Agreement, solely
for purposes of such Originator’s indemnification obligations in clauses (ii),
(iii), (vii) and (xi) of this Article IX, any representation, warranty or
covenant qualified by the occurrence or non- occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           If for any reason the foregoing indemnification is unavailable to
any Purchase and Sale Indemnified Party or insufficient to hold it harmless,
then the Originators, jointly and severally, shall contribute to the amount paid
or payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates (excluding the
Buyer) on the one hand and such Purchase and Sale Indemnified Party on the other
hand in the matters contemplated by this Agreement as well as the relative fault
of such Originator and its Affiliates (excluding the Buyer) and such Purchase
and Sale Indemnified Party with respect to such loss, claim, damage or liability
and any other relevant equitable considerations.  The reimbursement, indemnity
and contribution obligations of such Originator under this Section shall be in
addition to any liability which such Originator may otherwise have, shall extend
upon the same terms and conditions to Purchase and Sale Indemnified Party, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of such Originator and the Purchase and Sale
Indemnified Parties.
 
(d)           Any indemnification or contribution under this Section shall
survive the termination of this Agreement.
 
ARTICLE X
MISCELLANEOUS
 
SECTION 10.1 Amendments, etc.
 
(a)           The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator, with the prior written consent of the
Administrative Agent and the Majority Lenders.
 
(b)           No failure or delay on the part of the Buyer, the Servicer, any
Sub-Servicer, any Originator, the Administrative Agent or any third-party
beneficiary in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  No notice to or demand on the Buyer, the Servicer, any
Sub-Servicer or any Originator in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval by the Buyer or
the Administrative Agent under this Agreement shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions.  No
waiver or approval under this Agreement shall require any similar or dissimilar
waiver or approval thereafter to be granted hereunder.
 
(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter thereof and shall constitute the entire agreement among the parties
hereto with respect to the subject matter thereof, superseding all prior oral or
written understandings.
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 10.2 Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of the Administrative Agent or any Lender, at
their respective address for notices pursuant to the Receivables Financing
Agreement.  All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.
 
SECTION 10.3 No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, each Originator hereby authorizes the Buyer, the Administrative
Agent and each Lender (collectively, the “Set-off Parties”), at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to such Set-off Party arising in connection
with the Transaction Documents (including, without limitation, amounts payable
pursuant to Section 9.1) that are then due and payable or that are not then due
and payable but have accrued, any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and any and all indebtedness
at any time owing by, any Set-off Party to or for the credit or the account of
such Originator.
 
SECTION 10.4 Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, the Administrative Agent and each Lender, except as otherwise herein
specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree.  The rights and remedies with respect to any breach of any
representation and warranty made by any Originator pursuant to Article V and the
indemnification and payment provisions of Article IX and Section 10.6 shall be
continuing and shall survive any termination of this Agreement.
 
SECTION 10.5 Governing Law.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYER,
THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE RECEIVABLES AND THE RELATED RIGHTS
IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
 
SECTION 10.6 Costs, Expenses and Taxes.                       In addition to the
obligations of the Originators under Article IX, each Originator, severally and
for itself alone, agrees to pay on demand:
 
 
32

--------------------------------------------------------------------------------

 
 
(a)           to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the Attorney Costs
for the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder with respect thereto and
with respect to advising any such Person as to their rights and remedies under
this Agreement and the other Transaction Documents and (ii) accountants’,
auditors’ and consultants’ fees and expenses for the Buyer (and any successor
and permitted assigns thereof) and any third-party beneficiary of the Buyer’s
rights hereunder incurred in connection with the administration and maintenance
of this Agreement or advising any such Person as to their rights and remedies
under this Agreement or as to any actual or reasonably claimed breach of this
Agreement or any other Transaction Document;
 
(b)           to the Buyer (and any successor and permitted assigns thereof) and
any third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including Attorney Costs), of any such Person
incurred in connection with the enforcement of any of their respective rights or
remedies under the provisions of this Agreement and the other Transaction
Documents; and
 
(c)           all stamp, franchise and other taxes and fees payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other Transaction Documents to be delivered hereunder, and agrees to
indemnify each Purchase and Sale Indemnified Party against any liabilities with
respect to or resulting from any delay in paying or omitting to pay such taxes
and fees.
 
SECTION 10.7 CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (I) WITH RESPECT TO ANY ORIGINATOR, THE BUYER OR ANY AFFILIATE
THEREOF, THE EXCLUSIVE JURISDICTION AND (II) WITH RESPECT TO ANY OTHER PARTY,
THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY
ANY ORIGINATOR, THE BUYER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND
DETERMINED AND (II) IF BROUGHT BY ANY OTHER PARTY, MAY BE HEARD AND DETERMINED,
IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF OTHER JURISDICTIONS.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
 
33

--------------------------------------------------------------------------------

 
 
(a)           EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT
AT ITS ADDRESS SPECIFIED IN SCHEDULE IV.  NOTHING IN THIS SECTION 10.7 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
SECTION 10.8 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
SECTION 10.9 Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be.  The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.
 
SECTION 10.10 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 10.11 Acknowledgment and Agreement.  By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrative Agent (for the benefit of the
Lenders) pursuant to the Receivables Financing Agreement, and each Originator
consents to such assignment.  Each of the parties hereto acknowledges and agrees
that the Lenders and the Administrative Agent are third-party beneficiaries of
the rights of the Buyer arising hereunder and under any other Transaction
Documents to which any Originator is a party and, notwithstanding anything to
the contrary contained herein or in any other Transaction Document, during the
occurrence and continuation of an Event of Default, the Administrative Agent,
and not the Buyer, shall have the sole right to exercise all such rights and
related remedies to the fullest extent provided under the Receivables Financing
Agreement.
 
SECTION 10.12 No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date.  Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 4.01 of the Receivables Financing Agreement,
be used to make such payment.  Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied.  The agreements in this
Section 10.12 shall survive any termination of this Agreement.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 10.13 Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
 
SECTION 10.14 Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
 

 
VOLT FUNDING CORP.,
 
as Buyer
              By:  /s/ Kevin Hannon   Name:  Kevin Hannon   Title:  Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  S-1 Purchase and Sale Agreement (Volt)

 
 
 

--------------------------------------------------------------------------------

 
 

  P/S PARTNER SOLUTIONS, LTD.,   as an Originator               By:  /s/ Kevin
Hannon   Name:  Kevin Hannon   Title:  Vice President & Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  S-2 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 

 
VMC CONSULTING CORPORATION,
  as an Originator               By:  /s/ Kevin Hannon   Name:  Kevin Hannon  
Title:  Vice President & Treasurer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  S-3 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 

 
VOLT INFORMATION SCIENCES, INC.,
  as an Originator and Servicer               By:  /s/ Paul Tomkins   Name:
 Paul Tomkins   Title:  SVP & Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  S-4 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 

  VOLT MANAGEMENT CORP.,   as an Originator               By:  /s/ Kevin Hannon
  Name:  Kevin Hannon   Title:  Vice President & Treasurer

 
 
 
 
 


 
 
 
 
 
 
 
 
 
 
 



  S-5 Purchase and Sale Agreement (Volt)

 
 
 

--------------------------------------------------------------------------------

 


Accepted and Acknowledged solely with
respect to Section 1.6 of the Purchase and
Sale Agreement,
           

PNC BANK, NATIONAL ASSOCIATION,
  as Administrator               By: /s/ Eric Bruno   Name: Eric Bruno   Title:
Senior Vice President  

 
 
 
 
 
 
 
 
 
 
 
 

  S-6 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
Schedule I
 
LIST AND LOCATION OF EACH ORIGINATOR
 
Originator
Location
P/S Partner Solutions, Ltd.
Delaware
VMC Consulting Corporation
Delaware
Volt Information Sciences, Inc.
New York
Volt Management Corp.
Delaware

Schedule II
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Schedule I-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
LOCATION OF BOOKS AND RECORDS OF ORIGINATORS
 
Originator
Location of Books and Records
P/S Partner Solutions, Ltd.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
VMC Consulting Corporation
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Volt Information Sciences, Inc.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Volt Management Corp.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018

 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Schedule II-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
Schedule III
 
TRADE NAMES, ETC.
 
1.           Volt Information Sciences, Inc.:
 
Ø
Volt



2.           Volt Management Corp.:
 
Ø
Volt Workforce Solutions, a division of Volt Management Corp.

 
Ø
Volt Management Corporation d/b/a Volt Design and Technical Services

 
Ø
Volt Management Corp., dba Volt Workforce Solutions

 
Ø
Volt Services Group, a division of Volt Management Corp.

 
Ø
Volt Management Corp., dba Volt Services Group

 
Ø
Volt Technical Resources, LLC d/b/a Volt Services Group

 
Ø
Volt Services Group

 
Ø
Volt Technical Services

 
Ø
Volt Temporary Services

 
Ø
Volt Workforce Solutions

 
Ø
VWS



3.           P/S Partner Solutions, Ltd.:
 
Ø
PS Payrolling Ltd.



4.           VMC Consulting Corporation:
 
Ø
VMC Consulting Corp.

 
Ø
VMC Consulting

 
Ø
VMC

 
 
 
'
 

  Schedule III-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
Schedule IV
 
NOTICE ADDRESSES
 
Volt Funding Corp.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417
 
P/S Partner Solutions, Ltd.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417
 
VMC Consulting Corporation
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417
 
Volt Information Sciences, Inc.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417
 
Volt Management Corp.
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417
 
With respect to any email notifications sent to the entities above include:
Email: ptomkins@volt.com
Email: bberndt@volt.com
Email: sstern@volt.com
Email: khannon@volt.com
 

  Schedule IV-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF PURCHASE REPORT
 
Originator:
[Name of Originator]

 
Purchaser:
Volt Funding Corp.

 
Payment Date:____________ ___, 20___
 
1.
Outstanding Balance of Receivables Purchased:

 
2.
Fair Market Value Discount:

 


 
 
1/{1 + (Prime Rate x Days’ Sales Outstanding)}

 
                                                   365

 
 
Where:

 


 
 
Prime Rate = __________

 


 
 
Days’ Sales Outstanding = __________

 
3.
Purchase Price (1 x 2) = $ __________

 
4.
Reductions in the Purchase Price = $ __________

 
5.
Net Purchase Price (3 – 4) = $ __________

 
 
 
 
 
 
 
 
 
 

  Exhibit A-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
[FORM OF SUBORDINATED NOTE]
 
New York, New York
 
[_____], 20[__]
 
FOR VALUE RECEIVED, the undersigned, Volt Funding Corp., a Delaware corporation
(the “Buyer”), promises to pay to [______________], a [______________] (the
“Originator”), on the terms and subject to the conditions set forth herein and
in the Purchase and Sale Agreement referred to below, the aggregate unpaid
Purchase Price of all Receivables purchased by the Buyer from the Originator
pursuant to such Purchase and Sale Agreement, as such unpaid Purchase Price is
shown in the records of the Servicer.
 
1.           Purchase and Sale Agreement.  This Subordinated Note is one of the
Subordinated Notes described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement dated as of July 30, 2015 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Purchase and Sale Agreement”), among the Buyer, Volt Information
Sciences, Inc., as Servicer, the Originator, and the other originators from time
to time party thereto.  Reference is hereby made to the Purchase and Sale
Agreement for a statement of certain other rights and obligations of the Buyer
and the Originator.
 
2.           Definitions.  Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the Purchase and Sale Agreement and in
Article I of the Receivables Financing Agreement (as defined in the Purchase and
Sale Agreement).  In addition, as used herein, the following terms have the
following meanings:
 
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
 
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.
 
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.
 
“Senior Interest Holders” means, collectively, the Lenders, the Administrative
Agent, the Borrower Indemnified Parties, the Servicer Indemnified Parties and
the Affected Persons.
 
“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 5.01, 5.02,
5.03, 13.01 or 14.04 of the Receivables Financing Agreement and (v) all other
obligations of the Buyer and the Servicer that are due and payable, to (a) the
Lenders, the Administrative Agent and their respective successors, permitted
transferees and assigns arising in connection with the Transaction Documents and
(b) any Borrower Indemnified Party, Servicer Indemnified Party or Affected
Person arising in connection with the Receivables Financing Agreement or any
other Transaction Document, in each case, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all Interest accruing
on any such amount after the commencement of any Bankruptcy Proceedings,
notwithstanding any provision or rule of law that might restrict the rights of
any Senior Interest Holder, as against the Buyer or anyone else, to collect such
interest.
 

  Exhibit B-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
 
3.           Interest.  Subject to the Subordination Provisions set forth below,
the Buyer promises to pay interest on this Subordinated Note as follows:  to
(but excluding) the date on which the entire aggregate unpaid Purchase Price is
fully paid, the aggregate unpaid Purchase Price from time to time outstanding
shall bear interest at a rate per annum equal to the Prime Rate.
 
4.           Interest Payment Dates.  Subject to the Subordination Provisions
set forth below, the Buyer shall pay accrued interest on this Subordinated Note
on each Monthly Settlement Date, and shall pay accrued interest on the amount of
each principal payment made in cash on a date other than a Monthly Settlement
Date at the time of such principal payment.
 
5.           Basis of Computation.  Interest accrued hereunder shall be computed
for the actual number of days elapsed on the basis of a 365- or 366-day year, as
the case may be.
 
6.           Principal Payment Dates.  Subject to the Subordination Provisions
set forth below, payments of the principal amount of this Subordinated Note
shall be made as follows:
 
(a)           The principal amount of this Subordinated Note shall be reduced by
an amount equal to each payment deemed made pursuant to Section 3.3 or 3.4 of
the Purchase and Sale Agreement.
 
(b)           The entire outstanding principal amount of this Subordinated Note
shall be paid on the Final Maturity Date.
 
(c)           Subject to the Subordination Provisions set forth below, the
principal amount of and accrued interest on this Subordinated Note may be
prepaid by, and in the sole discretion of the Buyer, on any Business Day without
premium or penalty.
 
7.           Payment Mechanics.  All payments of principal and interest
hereunder are to be made in lawful money of the United States of America in the
manner specified in Article III of the Purchase and Sale Agreement.
 
8.           Enforcement Expenses.  In addition to and not in limitation of the
foregoing, but subject to the Subordination Provisions set forth below and to
any limitation imposed by Applicable Law, the Buyer agrees to pay all reasonable
expenses, including Attorney Costs, incurred by the Originator in seeking to
collect any amounts payable hereunder which are not paid when due.
 

  Exhibit B-2 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
9.           Subordination Provisions.  The Buyer covenants and agrees, and the
Originator and any other holder of this Subordinated Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Subordinated Note, likewise covenants and agrees on behalf of itself and
any Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:
 
(a)           No payment or other distribution of the Buyer’s assets of any kind
or character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 8.01(r) of the Receivables
Financing Agreement or (ii) made pursuant to clause (a) or (b) of paragraph 6 of
this Subordinated Note;
 
(b)           In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar event relating to the Buyer,
whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership proceedings, or upon an assignment for
the benefit of creditors, or any other marshalling of the assets and liabilities
of the Buyer or any sale of all or substantially all of the assets of the Buyer
other than as permitted by the Purchase and Sale Agreement (such proceedings
being herein collectively called “Bankruptcy Proceedings”), the Senior Interests
shall first be paid and performed in full and in cash before the Originator
shall be entitled to receive and to retain any payment or distribution in
respect of this Subordinated Note.  In order to implement the foregoing: (i) all
payments and distributions of any kind or character in respect of this
Subordinated Note to which the Holder would be entitled except for this clause
(b) shall be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders); (ii) the Holder shall promptly file a claim or claims,
in the form required in any Bankruptcy Proceedings, for the full outstanding
amount of this Subordinated Note, and shall use commercially reasonable efforts
to cause said claim or claims to be approved and all payments and other
distributions in respect thereof to be made directly to the Administrative Agent
(for the benefit of the Senior Interest Holders) until the Senior Interests
shall have been paid and performed in full and in cash; and (iii) the Holder
hereby irrevocably agrees that the Administrative Agent (acting on behalf of the
Lenders), may in the name of the Holder or otherwise, demand, sue for, collect,
receive and receipt for any and all such payments or distributions, and file,
prove and vote or consent in any such Bankruptcy Proceedings with respect to any
and all claims of the Holder relating to this Subordinated Note, in each case
until the Senior Interests shall have been paid and performed in full and in
cash;
 
(c)           In the event that the Holder receives any payment or other
distribution of any kind or character from the Buyer or from any other source
whatsoever, in respect of this Subordinated Note, other than as expressly
permitted by the terms of this Subordinated Note, such payment or other
distribution shall be received in trust for the Senior Interest Holders and
shall be turned over by the Holder to the Administrative Agent (for the benefit
of the Senior Interest Holders) forthwith.  The Holder will mark its books and
records so as clearly to indicate that this Subordinated Note is subordinated in
accordance with the terms hereof.  All payments and distributions received by
the Administrative Agent in respect of this Subordinated Note, to the extent
received in or converted into cash, may be applied by the Administrative Agent
(for the benefit of the Senior Interest Holders) first to the payment of any and
all expenses (including Attorney Costs) paid or incurred by the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon this Subordinated Note, and any balance thereof shall,
solely as between the Originator and the Senior Interest Holders, be applied by
the Administrative Agent (in the order of application set forth in Section
4.01(a) of the Receivables Financing Agreement) toward the payment of the Senior
Interests; but as between the Buyer and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;
 

  Exhibit B-3 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this Subordinated Note, while any
Bankruptcy Proceedings are pending the Holder shall not be subrogated to the
then existing rights of the Senior Interest Holders in respect of the Senior
Interests until the Senior Interests have been paid and performed in full and in
cash.  If no Bankruptcy Proceedings are pending, the Holder shall only be
entitled to exercise any subrogation rights that it may acquire (by reason of a
payment or distribution to the Senior Interest Holders in respect of this
Subordinated Note) to the extent that any payment arising out of the exercise of
such rights would be permitted under Section 8.01(t) of the Receivables
Financing Agreement;
 
(e)           These Subordination Provisions are intended solely for the purpose
of defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand.  Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);
 
(f)           The Holder shall not, until the Senior Interests have been paid
and performed in full and in cash, (i) cancel, waive, forgive, transfer or
assign, or commence legal proceedings to enforce or collect, or subordinate to
any obligation of the Buyer, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;
 
(g)           The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;
 

  Exhibit B-4 Purchase and Sale Agreement (Volt)

 
 
 

--------------------------------------------------------------------------------

 
 
(h)           If, at any time, any payment (in whole or in part) of any Senior
Interest is rescinded or must be restored or returned by a Senior Interest
Holder (whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
 
(i)           Each of the Senior Interest Holders may, from time to time, at its
sole discretion, without notice to the Holder, and without waiving any of its
rights under these Subordination Provisions, take any or all of the following
actions: (i) retain or obtain an interest in any property to secure any of the
Senior Interests; (ii) retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests;
(iv) amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;
 
(j)           The Holder hereby waives: (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;
 
(k)           Each of the Senior Interest Holders may, from time to time, on the
terms and subject to the conditions set forth in the Transaction Documents to
which such Persons are party, but without notice to the Holder, assign or
transfer any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and
 
(l)           These Subordination Provisions constitute a continuing offer from
the Holder to all Persons who become the holders of, or who continue to hold,
Senior Interests; and these Subordination Provisions are made for the benefit of
the Senior Interest Holders, and the Administrative Agent may proceed to enforce
such provisions on behalf of each of such Persons.
 

  Exhibit B-5 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
10.           General.  No failure or delay on the part of the Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  No amendment, modification or waiver of, or consent with respect to, any
provision of this Subordinated Note shall in any event be effective unless (i)
the same shall be in writing and signed and delivered by the Buyer and the
Holder and (ii) all consents required for such actions under the Transaction
Documents shall have been received by the appropriate Persons.
 
11.           Maximum Interest.  Notwithstanding anything in this Subordinated
Note to the contrary, the Buyer shall never be required to pay unearned interest
on any amount outstanding hereunder and shall never be required to pay interest
on the principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”).  If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by Applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer.  Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection
herewith.  If at any time and from time to time (i) the amount of interest
payable to the Originator on any date shall be computed at the Originator’s
Maximum Permissible Rate pursuant to the provisions of the foregoing sentence
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to the Originator would be less than the amount of
interest payable to the Originator computed at the Originator’s Maximum
Permissible Rate, then the amount of interest payable to the Originator in
respect of such subsequent interest computation period shall continue to be
computed at the Originator’s Maximum Permissible Rate until the total amount of
interest payable to the Originator shall equal the total amount of interest
which would have been payable to the Originator if the total amount of interest
had been computed without giving effect to the provisions of the foregoing
sentence.
 
12.           No Negotiation.  This Subordinated Note is not negotiable.
 
13.           Governing Law.  THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
 

  Exhibit B-6 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
14.           Captions.  Paragraph captions used in this Subordinated Note are
for convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.
 
IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Exhibit B-7 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 

  VOLT FUNDING CORP.               By:     Name:     Title:  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Exhibit B-8 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
     
Exhibit C
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT, dated as of __________, 20__ (this “Agreement”) is
executed by __________, a __________ organized under the laws of __________ (the
“Additional Originator”), with its principal place of business located at
__________.
 
BACKGROUND:
 
A.           Volt Funding Corp., a Delaware corporation (the “Buyer”) and the
various entities from time to time party thereto, as Originators (collectively,
the “Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of July 30, 2015 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”).
 
B.           The Additional Originator desires to become an Originator pursuant
to Section 4.3 of the Purchase and Sale Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
 
SECTION 1.                      Definitions.  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings assigned
thereto in the Purchase and Sale Agreement or in the Receivables Financing
Agreement (as defined in the Purchase and Sale Agreement).
 
SECTION 2.                      Transaction Documents.  The Additional
Originator hereby agrees that it shall be bound by all of the terms, conditions
and provisions of, and shall be deemed to be a party to (as if it were an
original signatory to), the Purchase and Sale Agreement and each of the other
relevant Transaction Documents.  From and after the later of the date hereof and
the date that the Additional Originator has complied with all of the
requirements of Section 4.3 of the Purchase and Sale Agreement, the Additional
Originator shall be an Originator for all purposes of the Purchase and Sale
Agreement and all other Transaction Documents.  The Additional Originator hereby
acknowledges that it has received copies of the Purchase and Sale Agreement and
the other Transaction Documents.
 
SECTION 3.                      Representations and Warranties.  The Additional
Originator hereby makes all of the representations and warranties set forth in
Article V (to the extent applicable) of the Purchase and Sale Agreement as of
the date hereof (unless such representations or warranties relate to an earlier
date, in which case as of such earlier date), as if such representations and
warranties were fully set forth herein.  The Additional Originator hereby
represents and warrants that its “location” (as defined in the applicable UCC)
is [___________________], and the offices where the Additional Originator keeps
all of its books and records concerning the Receivables and Related Security is
as follows:
 

  Exhibit C-1 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
____________________________
 
____________________________
 
____________________________
 
SECTION 4.                      Miscellaneous.  This Agreement, including the
rights and duties of the parties hereto, shall be governed by, and construed in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York, but without
regard to any other conflicts of law provisions thereof).  This Agreement is
executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon.  This Agreement
shall be binding upon, and shall inure to the benefit of, the Additional
Originator and its successors and permitted assigns.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Exhibit C-2 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
 

  [NAME OF ADDITIONAL ORIGINATOR]                  
 
By:
                Name                Title           

 
 
 
Consented to:
 
VOLT FUNDING CORP.
 
 

By:       Name:       Title:    

 
 
Acknowledged by:
 
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 

By:       Name:       Title:    

 
[LENDERS]
 
 

By:       Name:       Title:    

 
VOLT INFORMATION SCIENCES, INC.
 
 

By:       Name:       Title:    

 

  Exhibit C-3 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------

 
 
[ORIGINATORS]
 

By:       Name:       Title:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

  Exhibit C-4 Purchase and Sale Agreement (Volt)

 
 

--------------------------------------------------------------------------------